EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name Country orState ofIncorporation PercentOwnership ADI-Gardiner Limited United Kingdom 100% AlliedSignal Aerospace Service Corporation Delaware 100% AlliedSignal Holdings B.V. Netherlands 100% Alsip Packaging Inc. Delaware 100% Grimes Aerospace Company Delaware 100% Honeywell (China) Co., Ltd. China 100% Honeywell (Singapore) Pte. Ltd. Singapore 100% Honeywell Aerospace B.V. Netherlands 100% Honeywell Aerospace GmbH Germany 100% Honeywell Aerospace UK United Kingdom 100% Honeywell Aerospatiale Inc. Canada 100% Honeywell Analytics (Switzerland) GmbH Switzerland 100% Honeywell ASCa Inc. Canada 100% Honeywell Asia Pacific Inc. Delaware 100% Honeywell Automation India Limited India 81.24% Honeywell Avionics Systems Limited United Kingdom 100% Honeywell B.V. Netherlands 100% Honeywell Bermuda LP Bermuda 100% Honeywell Co., Ltd. (Korea) Korea 100% Honeywell Control Systems Limited United Kingdom 100% Honeywell Electronic Materials Inc. Washington 100% Honeywell Europe N.V. Belgium 100% Honeywell Finance LP Delaware 100% Honeywell Garrett Italia S.r.l. Italy 100% Honeywell Garrett S.A. France 100% Honeywell Japan Inc. Japan 100% Honeywell Korea Ltd. Korea 100% Honeywell Limited Honeywell Limitee Canada 100% Honeywell Luxembourg Finance Sarl Luxembourg 100% Honeywell Luxembourg Holding S.a.r.l. Luxembourg 100% Honeywell Resins & Chemicals L.L.C. Delaware 100% Honeywell Specialty Chemicals Seelze GmbH Germany 100% Honeywell spol s.r.l. (Czech Republic) Czech Republic 100% Honeywell Technical Services S.r.l. Italy 100% Honeywell Technologies Sarl Switzerland 100% Honeywell Technology Solutions Inc. Delaware 100% Honeywell Turbocharging Systems Japan Inc. Japan 100% Honeywell UK Limited United Kingdom 100% Novar Controls Corporation Delaware 100% Novar ED&S Limited United Kingdom 100% Novar Limited United Kingdom 100% Pharmaceutical Fine Chemicals S.A. (Parent) Luxembourg 100% Prestone Products Corporation Delaware 100% Trend Control Systems Limited United Kingdom 100% UOP Limited United Kingdom 100% The names of Honeywells other consolidated subsidiaries, which are primarily totally-held by Honeywell, are not listed because all such subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary.
